Title: To George Washington from Annis Boudinot Stockton, 28 August 1783
From: Stockton, Annis Boudinot
To: Washington, George


                        
                            Morven August the 28th 1783
                            
                        
                        With all thy Countries Blessings on thy head
                        And all the glory that Encircles Man,
                        Thy martial fame to distant nations spread
                        And realms unblest by freedoms genial plan
                        Address’d by Statsmen Legislatures kings
                        Rever’d by thousands as you pass along
                        While Every Muse with ardour spreads her wings
                        To greet our Heroe in immortal Song:
                        
                        Say, Can a female Voice an audience gain
                        And Stop a moment thy triumphal Car
                        And will thou listen to a peaceful Strain:
                        Unskill’d to paint the horrid Scenes of war
                        Tho oft the muse with rapture heard thy name
                        And placed thee foremost on the Sacred Scroll
                        With patriots who had gain’d Eeternal fame
                        By wonderous deeds that penetrate the soul
                        
                        Yet what is glory what are martial deeds
                        Unpurified at Virtues awful Shrine
                        And oft remorse a glorious day Succeeds
                        The motive only Stamps the deed devine
                        But thy last legacy renowned chief
                        Has deck’d thy brow with honours more Sublime 
                        Twin’d in thy wreath the christians firm belief 
                        And nobly own’d thy faith to future time
                        Thus crown’d return to Vernons soft retreat
                        There with Amanda taste unmixed Joy
                        May flowers Spontaneous rise beneath your feet
                        Nor sorrow Ever pour her hard alloy
                        May nature paint those blissful walks more gay
                        And rural graces haunt the peaceful grove
                        May angels gaurd you in your lonely way
                        And prompt the path to brighter scenes above
                        
                        And oh if happly in your native shade
                        One thought of Jersey Enters in your mind
                        Forget not her: on morvens humble glade 
                        Who feels for you a friendship most refin’d.
                        
                            Emelia
                        
                    